Citation Nr: 0737708	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-11 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypothyroidism. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 







INTRODUCTION

The veteran served on active duty from December 1988 to June 
1997. 

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In May 2004, it was remanded for evidentiary and 
procedural development.  Such development having been 
accomplished, the appeal has been returned to the Board for 
further appellate review.


FINDING OF FACT

The veteran was treated for hypothyroidism with medication 
beginning within his first year after service.  


CONCLUSION OF LAW

Hypothyroidism was presumably incurred in active military 
service. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a thyroid condition that 
originated in service or is otherwise the result of his 
period of active duty.

Since the appeal is granted, a discussion of VA's compliance 
with its duty to notify and assist is unnecessary.  



Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, private 
and VA outpatient treatment records, lay statements in 
support of the veteran's claim, and VA compensation and 
pension examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


Service Connection for Hypothyroidism

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

When a chronic disease, such as an endocrinopathy 
(hypothyroidism), becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The record reflects the  veteran underwent an enlistment 
examination in June 1988, at which time his endocrine system 
was normal.  He denied a history of thyroid trouble. Service 
medical records reflect no complaints of or treatment for any 
symptoms identified as a thyroid condition.  A thyroid 
stimulating hormone (TSH) test performed in April 1997 was 
within normal limits.  

November 1997 VA outpatient records indicate the veteran 
sought treatment for an eleven pound weight gain.  Diagnostic 
tests were ordered to rule out hypothyroidism and Cushing's 
disease.  Diagnostic tests revealed a TSH value of 5.5.  In 
December 1997 the veteran's physician noted that his TSH 
values were "borderline high" and the veteran was placed on 
thyroid replacement medication.  The veteran's TSH values 
were normal in March 1998.  He was instructed to continue 
taking his medication.  The veteran's TSH values were 
minimally improved in July 2000.  

The veteran underwent a VA medical examination in July 2000.  
Diagnostic tests revealed TSH values that were within normal 
range.  The examiner diagnosed hypothyroidism and noted the 
veteran was currently undergoing treatment to manage his 
weight gain and fatigue.  The examiner noted that the 
veteran's clinical picture indicated he may need to increase 
the dosage of his medication.  He also explained that 
hypothyroidism is an active disease and the veteran was not 
currently in remission.  

Another VA medical examination was performed in March 2002.  
The veteran reported that a private physician placed him on 
thyroid hormone medication while in service, however, he 
discontinued the medication approximately one year before 
separation.  The examiner noted that veteran's TSH levels 
were normal during service.  After performing a clinical 
examination and ordering laboratory tests, the examiner 
reported the veteran's TSH values were currently within 
normal limits.  The examiner noted that the veteran's TSH 
values were only minimally above normal in November 1997, and 
he did not think the veteran's TSH levels at that time 
necessitated thyroid replacement therapy.  The examiner 
concluded that it was doubtful the veteran had a current 
diagnosis of hypothyroidism, although he noted the veteran 
would need to discontinue his medications for six to eight 
weeks to obtain accurate TSH values.  

A June 2005 statement from the veteran's private physician 
notes the veteran was taking thyroid replacement medication 
on a daily basis when he first sought treatment in May 2000.  
He reported the veteran underwent laboratory studies, 
including a thyroid profile, on a routine basis while in his 
care.  He noted that the veteran's hypothyroidism was fairly 
well controlled on medication.  

The most recent medical evidence of record reflects a current 
diagnosis of hypothyroidism managed with medication. 

The foregoing evidence shows the veteran has submitted 
medical evidence which reveals elevated TSH values in 
November 1997, which was within one year of separation from 
service.  His VA physician diagnosed hypothyroidism and 
prescribed thyroid replacement medication, and after 
performing an examination, a VA examiner diagnosed 
hypothyroidism in July 2000.  Also of record is a June 2005 
medical treatment statement from a private physician which 
notes a past history of treatment for hypothyroidism.  The 
veteran's physician reported performing routine TSH studies 
in the course of treatment.  In light of the evidence of 
record, the veteran has presented competent medical evidence 
reflecting a current diagnosis of hypothyroidism.  

Although a VA examiner concluded the veteran does not 
currently have a chronic thyroid disability in March 2002, 
the aforementioned examination was performed while the 
veteran was taking medication to regulate his TSH levels.  
The examiner explained that the veteran would need to stop 
taking his medication for six to eight weeks to determine 
whether he has a current thyroid disability.  This seems 
unnecessary given the three competent medical opinions which 
indicate the veteran meets the clinical criteria for 
hypothyroidism.  

Concluding the veteran has hypothyroidism, it must also be 
observed that this record shows the condition required 
continuous medication within one year of separation from 
service.  As such, the record reflects the presence of an 
endocrinopathy, namely hypothyroidism, that met the criteria 
for a 10 percent disability evaluation under VA's Rating 
Schedule, within one year of service discharge.  This 
satisfies the criteria for service connection.  


ORDER

Entitlement to service connection for hypothyroidism is 
granted. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


